Citation Nr: 1759145	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-13 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities. 


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1983 to August 1987.  During his period of service, the Veteran earned the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's peripheral neuropathy of the bilateral upper extremities is not shown to be etiologically related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C.A. § 1110, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
With regard to a present disability, the Veteran's March 2012 VA examination notes a diagnosis of numbness in the hand.  Thus, the first elements of the Shedden and Wallin analysis have been met.  

With regard to the direct service connection claim, a review of the Veteran's service treatment records does not reveal any complaints or diagnosis of peripheral neuropathy during his military service.  He does not argue the contrary.  Rather, he believes that his currently diagnosed numbness in the hands is related to his service-connected degenerative disc disease of the cervical spine.  As the competent and credible evidence of record is against a finding that the Veteran had an in-service event or injury relating to peripheral neuropathy, the second element of Shedden is not met and any discussion of medical nexus for direct service connection is not warranted.

With regard to the secondary service connection, the Board notes that the Veteran is service-connected for degenerative disc disease of the cervical spine; thus, the second element of Wallin is met.

However, despite current diagnosis of numbness in the hands and evidence of a service-connected disability, there is no evidence of a medical nexus to support a grant of service connection on a secondary basis. 

Prior to the claim, the Veteran underwent a VA spine examination in November 2010.  The Veteran reported numbness in both hands, which the examiner opined was etiologically unrelated to the claimed spine disability.  Peripheral nerve reflex findings were noted to be normal.  The sensory exam findings were noted to be normal for the left and right upper extremities.

The Veteran appeared for a VA peripheral nerves examination in March 2012.  The Veteran reported that he has had ongoing neck pain and started having numbness and tingling in his hands.  He further reported that the numbness was intermittent and increased with standing.  He stated that he was unable to hold clippers and dropped things, causing him to stop working as a barber five to six months prior.  The Veteran stated that he had stopped taking the medication prescribed for his symptoms.  

The examiner diagnosed mild bilateral upper extremity numbness.  The examiner noted mild incomplete paralysis of the Veteran's left radial nerve.  The right radial nerve was noted to be normal.  The examiner opined that the motor exam is not very reliable as the Veteran gave poor effort.  The examiner noted that the Veteran was service connected for lumbar spondylolisthesis; nonetheless, the examiner further noted that the lumber area was highly unlikely to cause numbness in the hands.  The examiner opined that the pattern of numbness involving both hands dorsally and on the palmer side was inconsistent with nerve root involvement, even due to any cervical nerve root impingement.  

In his substantive appeal, the Veteran's representative asserted that the Veteran had been forced to give up his part-time employment as a barber, as the numbness in his hands had become severe.  The Veteran contended that he injured his cervical spine during an in-service fall.  The Veteran's representative averred that the Veteran's symptoms were consistent with the progression of that injury.  

The Veteran submitted a peripheral nerves disability benefits questionnaire (DBQ) from his private physician in July 2016.  Dr. R. P. diagnosed sciatica, subluxation T11, degeneration of T-L spine, segmental dysfunction of the lumbar spine, and segmental dysfunction S1.  Dr. R. P. noted that the Veteran had experienced peripheral neuropathy of the left lower extremity since an in-service fall.  There was no mention or complaint of peripheral neuropathy of the bilateral upper extremities.

Dr. R. P. indicated "None" for symptoms attributable to any peripheral nerve condition, to include constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness, in the right and left upper extremities.  

The Veteran also submitted back (thoracolumbar spine) and neck (cervical spine) DBQs in July 2016.  Dr. R. P. did not indicate any complaints of bilateral upper extremity peripheral neuropathy on the thoracolumbar spine nor cervical spine DBQ.  The physician also noted that the Veteran did not have any other neurological abnormalities or findings related to a thoracolumbar (spine) or cervical spine (neck) condition beyond those addressed in the physical exam or radiculopathy sections of the DBQs.  

The Veteran testified at a videoconference hearing in May 2017.  The Veteran testified that he experienced tingling and would drop things often.  The Veteran reported that he also experienced numbness in this hands and pains similar to electrical impulses going down his arms.  

Unfortunately, here, in light of the negative nexus opinion and lack of positive opinion to contradict the negative evidence, there is no basis for a grant of service connection on a secondary basis for peripheral neuropathy of the bilateral upper extremities.  In reaching this conclusion, the Board accords great probative weight to the July 2016 DBQ submitted by Dr. R. P., as such is predicated on an interview and examination of the Veteran, and a detailed review of his records, including his service records.  Moreover, the Veteran testified during his May 2017 videoconference hearing that his examination was "very extensive."  The Veteran further testified that he had an opportunity to review the examination reports and that they were an accurate assessment of his condition.  

Consideration has also been given to the Veteran's contentions that his peripheral neuropathy is related to his cervical spine disability.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a layperson, as it involves making definitive clinical diagnoses based on knowledge of neurology.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences numbness in his hands, he is not competent to link those complaints to a particular etiology.  His assertions are therefore not competent evidence of a medical nexus.  

Based on the foregoing, the Veteran's claim for peripheral neuropathy of the bilateral upper extremities is denied.

The Board is grateful for the Veteran's honorable service, and this decision is not meant to detract from that service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise, and the benefit-of-the-doubt rule is not for application.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits"); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the Board finds that the claims of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities must be denied under any theory of entitlement.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


